                           United States District Court
                         Western District of North Carolina
                                Statesville Division

         Diana Louise Houck,                         JUDGMENT IN CASE

              Plaintiff(s),                           5:13-cv-00066-DSC

                  vs.

         LifeStore Bank, et al,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 8, 2021 Order.

                                               March 8, 2021
